Case: 18-50138      Document: 00514782085         Page: 1    Date Filed: 01/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-50138
                                                                                FILED
                                                                          January 4, 2019
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BERNARDO MENDEZ-MARQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-2354-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Bernardo Mendez-
Marquez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Mendez-Marquez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 18-50138   Document: 00514782085   Page: 2   Date Filed: 01/04/2019


                                No. 18-50138

nonfrivolous issue for appellate review. However, we note that there is a
clerical error in the written judgment. See FED. R. CRIM. P. 36. The judgment
states that, in revoking Mendez-Marquez’s supervision, the district court
granted a pleading filed on July 18, 2017, rather than a pleading filed on
December 12, 2017.
       Accordingly, counsel’s motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. We REMAND for correction of the clerical
error in the written judgment pursuant to Federal Rule of Criminal Procedure
36.




                                      2